—Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered July 19, 1999, which revoked defendant’s probation and imposed a sentence of imprisonment.
Upon his plea of guilty of the crime of rape in the second degree, defendant was sentenced to six months in jail and five years’ probation. Defendant subsequently pleaded guilty to violating the terms of his probation. County Court revoked defendant’s probation and resentenced defendant to a prison *778term of lVs to 4 years. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.